internal_revenue_service number release date index number ----------------- -------------------------------- ------------------------------ --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number refer reply to cc psi b03 plr-103691-07 date date ----------------- ---------------------- -------------------- ------------------------- legend x a d1 d2 state dear ------------- requesting a ruling under sec_1362 of the internal_revenue_code -------------------------- ---------------------- ---------- facts this letter responds to a letter dated date written on behalf of x x was incorporated under the laws of state on d1 a x’s sole shareholder represents that he intended for x to be an s_corporation as of d2 however x’s form_2553 election by a small_business_corporation was not filed timely plr-103691-07 x represents that both x and its sole shareholder a have reported their income consistent with x’s intended status as an s_corporation x requests a ruling that it will be recognized as an s_corporation effective d2 law and analysis sec_1362 provides that if a a small_business_corporation makes an sec_1362 provides in general that an election under sec_1362 may be sec_1362 provides in general that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation made by a small_business_corporation for any taxable_year a at any time during the preceding_taxable_year or b at any time during the taxable_year and on or before the 15th day of the third month of the taxable_year election under sec_1362 for any taxable_year and b the election is made after the 15th day of the third month of the taxable_year and on or before the 15th day of the third month of the following taxable_year then the election is treated as made for the following taxable_year sec_1362 provides that if an election under sec_1362 is made for any taxable_year determined without regard to sec_1362 after the date prescribed by sec_1362 for making the election for the taxable_year or no election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for the taxable_year and sec_1362 shall not apply conclusion based solely on the facts submitted and representations made we conclude that x has established reasonable_cause for failing to make an s_corporation_election in a timely manner thus we conclude that x is eligible for relief under sec_1362 accordingly if x makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 with an effective date of d2 within days following the date of this letter we rule that the election shall be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center a copy is enclosed for that purpose the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether x is otherwise eligible to be an s_corporation for federal tax purposes except as expressly provided herein we express or imply no opinion concerning the rulings contained in this letter are based upon information and this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with a power_of_attorney on file with this office a copy of this letter plr-103691-07 the code provides that it may not be used or cited as precedent representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination is being sent to x’s authorized representative s enclosures cc leslie h finlow acting senior technician reviewer branch office of associate chief_counsel passthroughs special industries a copy of this letter a copy for sec_6110 purposes sincerely
